Citation Nr: 1631365	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-37 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral wrist neurological disability, to include as secondary to the service-connected left wrist disability.

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee disabilities and left ankle disability.

3. Entitlement to an increased rating for residuals, arthroscopy for right knee chondromalacia patella, currently rated as 10 percent disabling.

4. Entitlement to an increased rating for left knee arthralgia, currently rated as 10 percent disabling.

5. Entitlement to an increased rating for left ankle strain, currently rated as 10 percent disabling.

6. Entitlement to an increased rating for left wrist sprain, currently rated as 10 percent disabling.

7. Entitlement to an increased rating for a left shoulder rotator cuff injury, currently rated as 10 percent disabling.

8. Entitlement to an initial compensable rating for post-operative scars of the right knee joint.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  In January 2008, the Winston-Salem, North Carolina RO adjudicated the claims for increased ratings.  In June 2009, the St. Petersburg, Florida RO adjudicated the claims for service connection, and in April 2013, the Winston-Salem RO denied entitlement to a TDIU.

The Board remanded these matters in August 2015 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee and left ankle disabilities, entitlement to higher ratings for service connected right knee, left knee, and shoulder disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current neurological disability of either wrist.

2. Throughout the period on appeal, the Veteran's symptoms of left ankle strain have caused marked limitation of motion of the joint.

3. Throughout the period on appeal, the Veteran's left wrist sprain has not manifested as ankylosis of the joint.

4. Throughout the period on appeal, the Veteran's post-operative scars of the right knee joint have been asymptomatic and have not covered an area greater than 6 square inches.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral wrist neurological disabilities, to include as secondary to the service-connected left wrist disability, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for a 20 percent disability rating for left ankle strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3. The criteria for a disability rating in excess of 10 percent for left wrist sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

4. The criteria for a compensable rating for post-operative scars of the right knee joint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7805 (2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of letters sent to the Veteran in August 2007, November 2008, and October 2012 that fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  The letters informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with notice of what type of information and evidence needed to establish disability ratings, as well as notice of the type of evidence necessary to establish effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist has also been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration.  The Veteran submitted private treatment records, private opinions, and lay statements.  In August 2015 and April 2016, the Veteran submitted opinions from private providers.  One opinion is from a vocational rehabilitation specialist and the other is from a A.F., PhD, who completed a Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire (DBQ) and provided a narrative opinion addressing the impact of the Veteran's mental health on employment.  The Veteran provided waivers of initial RO review with his submissions; therefore, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2015).

In August 2015, the Board remanded these matters for additional development, to include asking the Veteran to identify contact information for VA and non-VA providers and to provide appropriate release forms for VA to obtain records.  The Board also ordered VA examinations to be scheduled to determine the current severity of his service-connected disabilities and to obtain etiology opinions for the claimed lumbar spine disability and bilateral wrist neurological disabilities.  All development was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed below, an additional remand is required to obtain an addendum opinion regarding the etiology of the lumbar spine and to comply with current case law.

The Veteran was afforded VA medical examinations for his increased rating claims in September 2007 and January 2016.  The examination reports are adequate for rating purposes because the examiners examined the Veteran and provided detailed reports addressing the current severity of his service-connected disabilities.  The Veteran also had VA examinations for his claimed bilateral wrist neurological disabilities in April 2009 and January 2016.  The examination reports are adequate for rating purposes because the examiners reviewed the electronic claims files and examined the Veteran.  As discussed below, neither examiner found positive evidence of neurological disability for either wrist.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

The Veteran seeks service connection for bilateral wrist neurological disabilities, to include as secondary to his service-connected left wrist sprain.  Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In this case, the evidence does not show a current neurological disability of either wrist.  Treatment records show complaints of wrist pain; however, a diagnosis identifying any underlying pathology of the pain for either wrist, other than the left wrist sprain, is not of record.  Generally, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Here, the Veteran had a VA general examination in December 1994 in conjunction with claims filed in October 1994.  When describing his left wrist disability, he did not report symptoms related to the nerves, such as numbness or tingling.  He reported that his left wrist popped with twisting and occasionally hurt.  The examiner did not diagnose a neurological disability for either wrist.

During the September 2007 VA examination, the Veteran reported recurring weakness and stiffness of the left wrist, and pain with radiation to the left hand.  On examination, the right wrist showed full range of motion (ROM) with no abnormalities.  The left wrist had full ROM with pain at 70 degrees dorsiflexion.  The examiner also indicated that the hands and fingers appeared normal without weakness, instability, or abnormal motion.  Grip strength was normal for the right hand (5/5) and mildly impaired for the left hand (4/5).  No neurological disability of either wrist was diagnosed. 

In March 2009, an opinion was obtained from a VA examiner addressing the etiology of any bilateral wrist neurological disability.  In the opinion, the examiner noted the Veteran complained of increasing pain in his wrists as well as other parts of his body; however, the examiner was unable to find evidence of nerve damage in the records and noted that neurological examinations had been normal.  The examiner pointed out that the Veteran had non-service-connected diabetes mellitus, type II, and felt that the pain in the Veteran's various joints, including his wrists, was secondary to diabetes.  He did not believe the reported pain was secondary to the Veteran's left wrist sprain.  He reasoned that if the reported pain was related to the Veteran's left wrist sprain, the Veteran would have had problems at the time of the sprain that would have continued versus a delayed response.  Additionally, since there was another reason for the pain and possible nerve involvement, the examiner believed it unlikely that the service-connected left wrist sprain caused neurological compromise.  No actual diagnosis of nerve involvement was identified.

In January 2016, the Veteran had a VA examination.  The Veteran did not report numbness or tingling of his hands or fingers.  He reported bilateral wrist pain.  The examiner diagnosed left wrist sprain but she did not find a bilateral wrist neurological disability.  The Veteran had normal ROM of the wrists with intact sensation and no pain on physical examination.  Thus, without a current neurological disability of either wrist, she found that no etiology opinion was warranted.

Based on the foregoing, the Board finds that service connection for bilateral wrist neurological disabilities is not warranted.  At most, treatment records show complaint of bilateral wrist pain; however, the records do not show involvement of the nerves.  No neurological disability of either wrist was conclusively identified during the September 2007 or January 2016 VA examinations.  The Board acknowledges that the March 2009 examiner provided a speculative opinion relating any current symptoms to diabetes mellitus, type II, but again, an actual neurological disability, such as neuropathy or neuritis, was not found.

Regarding the Veteran's report of occasional weakness, stiffness, and pain of the left wrist, the Board considered these symptoms when addressing the disability rating for the left wrist below.

Based on the foregoing, the Board finds the Veteran does not have a current neurological disability of either wrist subject to service connection.  While the Veteran is competent to report on symptoms, the determination of the diagnosis of his symptoms requires medical expertise.  Here, the medical evidence shows no neurological disability subject to service connection.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  The appeal is denied.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  This does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has also considered whether any of the disabilities discussed below should be referred for extraschedular evaluation.  Generally, ratings shall be based as far as practicable, on the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service ("Director"), upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

A. Left Ankle

The Veteran seeks a rating in excess of 10 percent for left ankle strain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.  However, treatment records do not show that the Veteran's left ankle has ever been ankylosed.

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

SSA records show that in January 2007, the Veteran's left ankle had 10 degrees of dorsiflexion and 20 degrees of plantar flexion.

During his September 2007 VA examination, the Veteran reported that his ankle was sore and that he wore a brace most of the time.  He described his ankle pain as constant with daily flare-ups.  The pain was sharp, cramping, and aching with a severity level rising as high as a 9 on the pain scale, with 10 being the worst pain.  He described pain that radiated to the left foot and along the Achilles tendon.  Medications eased the pain but he reported that the effectiveness of the medications had diminished.  He could not stand in one spot for more than 20 minutes and indicated that his ankle would become sore and swollen with prolonged standing.  He noted that since his last job required him to stand, he was not able to work enough.  His employer laid him off.  X-rays show arthritis of the ankle.

The examiner observed an abnormal, antalgic gait due to pain in the right knee and to a lesser degree, pain in the left knee and left ankle.  The general appearance was normal.  ROM showed dorsiflexion limited to 10 degrees with pain.  Plantar flexion measured to 20 degrees with pain.  ROM was additionally limited by pain, fatigue, weakness, and lack of endurance with repetitive use, but the major functional impact was due to ankle pain with walking or physical exertion.  The examiner found no additional reduction in ROM with repeated movements.  The Veteran had some crepitus on extension of the left ankle and arthritis in the joint.

The Veteran had a VA examination in January 2016.  ROM measured from 0 to 5 degrees on dorsiflexion, with pain, and from 0 to 40 degrees on plantar flexion.  The Veteran reported moderate pain in all planes of motion.  The examiner stated that pain limited the Veteran's ROM.  After repetitive use testing, no additional loss of function or ROM was observed.  The examiner opined that pain significantly limited the Veteran's functional ability with repeated use of a period of time.  No ankylosis was observed.  The Veteran reported regular use of a soft ankle brace due to pain.  He used a cane when ambulating.

The Board has reviewed all of the evidence and finds that a 20 percent rating is warranted for marked limitation of motion of the left ankle under Diagnostic Code 5271, 38 C.F.R. § 4.71a.  In January and September 2007, ROM was limited to 10 degrees dorsiflexion and 20 degrees plantar flexion with pain on movement.  Thus, without consideration of any other factor, the Veteran lacked 50 percent of his ROM in dorsiflexion and approximately 55 percent of his ROM in plantar flexion.  Additionally, the September 2007 VA examiner found that the left ankle ROM was additionally limited by pain, fatigue, weakness, and lack of endurance.  While a specific degree of limitation was not indicated, the Board finds the additional limitation of motion due to these factors sufficient to equate to marked limitation of motion of the joint.  Further, the January 2016 examiner noted only 5 degrees of dorsiflexion.  While the Veteran's plantar flexion had increased to 40 percent, the examiner opined that the pain significantly limited the Veteran's functional ability with repeated use.  Consequently, the Board finds that the January 2016 VA examiner's findings also support the assignment of a 20 percent rating for marked limitation of motion of the left ankle.

A rating in excess of 20 percent is not warranted at any time during the pendency of the claim because the Veteran's left ankle has not been ankylosed.  Diagnostic Code 5270, 38 C.F.R. § 4.71a.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, the symptoms of left ankle strain are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types or severity of symptoms.  Essentially, the Veteran has reported pain, stiffness, weakness and less movement than normal, among other similar symptoms.  When comparing his disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 20 percent disability rating assigned for this disability.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

In summary, the Board finds the evidence supports the assignment of a 20 percent rating for marked limitation of motion of the left ankle due to left ankle strain for the entire pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  To this extent, the appeal is granted.

B. Left Wrist

The Veteran seeks a rating in excess of 10 percent for left wrist sprain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion of the wrist.  Under Diagnostic Code 5215, a 10 percent rating is warranted when palmar flexion is limited in line with the forearm or dorsiflexion is less than 15 degrees.  Higher ratings are not provided under Diagnostic Code 5215.  A higher schedular rating for the wrist is only warranted when there is evidence of ankylosis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  However, review of the evidence shows that the Veteran's left wrist sprain has not been ankylosed at any time during the pendency of the claim.  No other diagnostic codes are appropriate for rating the Veteran's left wrist sprain.

Since the Veteran has been assigned the maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215, and does not qualify for a schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for ankylosis, the Board must consider whether referral for extraschedular consideration is warranted.

During the September 2007 VA examination, the Veteran described recurring weakness and stiffness of the wrist and said he could not lift anything heavy.  He noted that when writing for prolonged periods, his wrist would become stiff.  He described constant pain with flare-ups during the day.  Pain radiated to the hand and fingers and was described as sharp and aching.  He rated the severity of his pain at a 9 on the pain scale, with 10 being the worst pain.  Pain was partially relieved with medication.  He could not lift more than 20 pounds.  On examination, the examiner observed that the Veteran was left-handed.  The general appearance of the wrist was normal.  Testing showed full ROM, with dorsiflexion measuring to 70 degrees with pain and palmar flexion measuring to 80 degrees without pain.  The examiner stated that ROM was additionally limited by pain fatigue, weakness, and lack of endurance with repetitive use, but the major functional impact was due to pain with heavy lifting.  The examiner did not quantify the degree of additional limitation of motion.

During the January 2016 VA examination, the Veteran did not report numbness or tingling in his hands or fingers.  He described daily bilateral wrist pain that limited him from lifting more than 5 pounds.  The examiner noted that the Veteran is left handed and not ambidextrous.  The Veteran had full ROM in all directions with no pain on examination.  The examiner found no evidence of crepitus or localized tenderness or pain on palpation of the joint or associated soft tissue.  No additional loss of function or ROM was observed after repetitive use.  The examiner found no evidence of pain, weakness, fatigability or incoordination that significantly limited his functional ability with repeated use over a period of time.

Based on the foregoing, the Board finds that referral for an extraschedular rating is not warranted.  During the entire pendency of the claim, the Veteran has had a ROM of the left wrist far greater than the limitations required for the 10 percent schedular rating under Diagnostic Code 5215.  In other words, at no time has the evidence shown the Veteran's left wrist dorsiflexion to have been limited to 15 degrees or less or palmar flexion to have been limited in line with the forearm.

The Board acknowledges the Veteran's reported subjective symptoms such as pain, weakness, stiffness, and problems carrying heavy items, as well as the September 2007 VA examiner's finding that ROM was additionally limited by pain, fatigue, weakness, and lack of endurance with repetitive use.  However, the examiner did not quantify the degree of additional limitation of motion.  Further, the objective examination in January 2016 was normal.  The Veteran reported pain and inability to lift more than 5 pounds but the examiner did not observe any abnormalities, to include evidence of pain.  

In this case, since the evidence clearly shows the Veteran has had a ROM of the left wrist far greater than the limitations required for a compensable rating under Diagnostic Code 5215 for limitation of palmar and/or dorsiflexion, the Board finds the current 10 percent schedular rating accounts for the Veteran's reported subjective symptoms.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

In summary, when comparing his disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating assigned.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for left wrist sprain is not warranted at any time during the pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.



C. Scars

The RO assigned a noncompensable rating for postoperative scars of the right knee joint under 38 C.F.R. § 4.118, Diagnostic Code 7805, which provides that scars are to be rated based on limitation of motion of the affected part.  During the pendency of the claim, the criteria for rating disabilities of the skin were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2015).  Since the Veteran's claim for benefits was filed prior to October 23, 2008, the Board need not consider the revised criteria.

During the September 2007 VA examination, the examiner observed three postoperative incisional scars on the right knee joint.  The scars measured 1.0 cm in vertical length and 0.2 cm in horizontal width.  The scars were level with no sign of tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigment changes, or abnormal texture.

In January 2016, a VA examiner observed scars on the right knee joint resulting from arthroscopy in 1994.  The examiner described three small linear port scars from the surgery, each measuring 1 cm length.  The scars were not painful or unstable and did not limit function of the knee.  The examiner noted that the scars did not impact the Veteran's ability to work.

As noted above, the Veteran's scars are currently rated as noncompensable under Diagnostic Code 7805, which provides that scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118.  The Board finds this rating appropriate.  The VA examinations of record do not reflect that the Veteran's scars result in any limitation of motion or loss of function.  In fact, the evidence shows his scars have been asymptomatic throughout the pendency of the claim.  As the evidence throughout the appeal period does not show any disabling effects due to the scars, compensable ratings are not warranted under Diagnostic Code 7805.  Id.

The Board considered other potentially applicable diagnostic codes for rating the Veteran's postoperative scars of the right knee, but finds no higher rating is assignable under any other diagnostic code.  To that end, his scars have been asymptomatic during the entire pendency of the claim, thus compensable ratings are not warranted under Diagnostic Code 7803 (scars, superficial, unstable) or Diagnostic Code 7804 (scars, superficial, painful on examination).  Moreover, the scars do not exceed six square inches to warrant application of Diagnostic Code 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion) or Diagnostic Code 7802 (scars, other than head, face, or neck, that are superficial and do not cause limited motion).

Based on the foregoing, the Veteran is not entitled to a compensable rating for postoperative scars of the right knee.  As detailed above, there is no evidence that the Veteran's scars are deep or nonlinear, unstable or painful, or that the affected area is greater than 6 square inches.  Further, the evidence of record does not show that the Veteran's service-connected scars cause functional impairments of the right lower extremity. 

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, the symptoms of postoperative scars of the right knee are contemplated by the schedular criteria.  The specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his right knee scars.  In this regard, the evidence shows that the scars are asymptomatic.  They are not unstable or painful, do not it result in limitation of function of the Veteran's right lower extremity, or exceed an area of 6 square inches.  When comparing his disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned for this disability.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

In summary, the Board finds the evidence does not support the assignment of a compensable rating for postoperative scars of the right knee at any time during pendency of the claim.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The appeal is denied.

D.  Other Considerations

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for a bilateral wrist neurological disability, to include as secondary to service-connected left wrist disability, is denied.

A 20 percent rating for left ankle strain is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for left wrist sprain is denied. 

Entitlement to a compensable rating for postoperative scars of the right knee is denied.






REMAND

The Veteran seeks service connection for a lumbar spine disability.  In his August 2009 VA Form 9, substantive appeal, the Veteran appears to indicate that his spine disability could be due to the shift of his weight from side to side when walking, a result of his service-connected left ankle and bilateral knee disabilities.  The narrative is unclear.  However, the Board finds that the Veteran must be given the benefit of the doubt with his intent in this matter.  Accordingly, a remand is necessary to obtain an addendum opinion indicating whether the Veteran's lumbar spine disability is due to or has been aggravated, or permanently worsened, by his service-connected left ankle and/or bilateral knee disabilities.

The Board also observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The January 2016 VA examination reports pertaining to the right knee, left knee, and left shoulder disabilities do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims and service connection claim because a decision on these claims may have an impact on the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008) (noting the duty to maximize benefits).  Thus, the claim of entitlement to a TDIU must be remanded for a contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Ask the January 2016 VA examiner, if available, to provide an addendum etiology opinion addressing the Veteran's lumbar spine.  Access to the electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

If the January 2016 VA examiner is not available, another qualified examiner should provide the opinion.  If the opinion cannot be provided without the VA examiner conducting a physical examination of the Veteran, an examination must be scheduled.

For any lumbar spine disability diagnosed since September 2008, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been caused by OR aggravated by the Veteran's service-connected left ankle and/or bilateral knee disabilities.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals, arthroscopy for right knee chondromalacia patella, left knee arthralgia, and left shoulder rotator cuff injury.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint (right shoulder).  If the left shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


